— Appeal from a judgment of the Supreme Court (Travers, J.), entered October 4, 1989 in Rensselaer County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the independent nominating petition naming various respondents as the Independent Courage Party candidates for various public offices in the Town of Sand Lake in the November 7, 1989 general election.
Judgment affirmed, without costs, upon the opinion of Justice F. Warren Travers. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.